ORDER

PER CURIAM.
Freddie Orange appeals from a conviction of first degree murder, Section 565.020.1 RSMo 1994 and armed criminal action, Section 571.015.1 RSMo 1994 in the Circuit Court of the City of St. Louis. He was sentenced to concurrent terms of life without parole and life, respectively.
We have read the briefs, reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. The judgment of conviction is affirmed. Rule 30.25(b).